DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: the insert element in claim 25 and the conveyance mechanism in claim 33.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: the heating and/or cooling element, the heater and/or cooler unit, and the control unit in claims 18-24 and the Peltier element in claim 22.
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 18, 21, 22, 25 and 34 are rejected under 35 U.S.C. 103 as being unpatentable over Barresi (US 2009/0276179) in view of Aoki (JP2008174505A) and further in view of Boebst (US 2011/0107616).
As for claims 18, 21, 22 and 25, Barresi discloses a device for holding and monitoring a predetermined dose of a product during a drying, freezing and/or lyophilization process, the device comprising: a receptacle part for containing said predetermined dose of the product in direct contact with the receptacle part (4, fig. 1, illustrates mold with product in the receptacle, the inner surface of the vial); at least one sensor, contacting the mold or integrated in the mold (20, fig. 2), for measuring a physical characteristic of said predetermined dose and/or a physical quantity affecting said predetermined dose during said process (20, [0029], temperature); and a transmitter for transmitting said measured physical characteristic and/or physical quantity in the form of a sensor signal to a control unit for controlling a heating and/or cooling element in said process (20, 6, 16, [0029]); a heater and/or cooler unit for heating and/or cooling the predetermined dose when contained in the receptacle part (fig. 1, unnumbered plate that bottles 4 set on is marked plate for heating and refrigerating in the Italian language); wherein said heater and/or cooler unit comprises the heating element and/or the cooling element that are controllable by the control unit (16, fig. 1, [0026, 0029]); the heater and/or cooler unit being in communication with the control unit for controlling said element [0029]; for controlling heat transport to the individual predetermined dose [0029].
Barresi discloses the claimed invention except for a mold adapted for shaping the predetermined dose of the product; wherein the mold is adapted for providing easy removal of the individual predetermined dose; comprising an insert element for inserting into the predetermined dose when contained in the receptacle part, said insert element comprising at least one elongate structure. Aoki teaches a mold adapted for shaping the predetermined dose of the product [0006]; wherein the mold is adapted for providing easy removal of the individual predetermined dose (figs. 4 and 5); comprising an insert element for inserting into the predetermined dose when contained in the receptacle part, said insert element comprising at least one elongate structure (45, fig. 4, [0021]) in order to produce a product of standard volume that is easy to remove from the mold. Barresi would benefit equally from producing a product of standard volume that is easy to remove from the mold. It would have been obvious to one of ordinary skill in the art at the time of filing to modify the dryer as disclosed by Barresi with a mold adapted for shaping the predetermined dose of the product; wherein the mold is adapted for providing easy removal of the individual predetermined dose; comprising an insert element for inserting into the predetermined dose when contained in the receptacle part, said insert element comprising at least one elongate structure as taught by Aoki in order to produce a product of standard volume that is easy to remove from the mold.
Barresi discloses the claimed invention except for the heater and/or cooler unit being integrated in the device; wherein said heater and/or cooler unit comprises a Peltier element adapted for freezing and/or heating the predetermined dose in the receptacle part. Boebst teaches the heater and/or cooler unit being integrated in the device (3, fig. 1, [0017]); wherein said heater and/or cooler unit comprises a Peltier element adapted for freezing and/or heating the predetermined dose in the receptacle part (3, fig. 1, [0017]) in order to provide an integrated device capable of producing a large batch of freeze dried products. Barresi would benefit equally from providing an integrated device capable of producing a large batch of freeze dried products. It would have been obvious to one of ordinary skill in the art at the time of filing to modify the dryer as disclosed by Barresi with the heater and/or cooler unit being integrated in the device; wherein said heater and/or cooler unit comprises a Peltier element adapted for freezing and/or heating the predetermined dose in the receptacle part as taught by Boebst in order to provide an integrated device capable of producing a large batch of freeze dried products. 
As for claim 34, Barresi discloses a method for freeze-drying a product in a predetermined dose, the method comprising:, freezing the predetermined dose of the product contained in the receptacle part of the mold (4, fig. 2, interior of vial, [0010] discloses freezing), heating the frozen predetermined dose of the product in the receptacle part of the mold [0036] while exposing the predetermined dose to a low pressure environment to desiccate the predetermined dose [0023], measuring a physical characteristic of the predetermined dose and/or a physical quantity affecting the predetermined dose during the step of freezing and/or during the step of heating using a sensor that contacts the mold or that is integrated in the mold (20, fig. 2), and controlling at least one parameter of the freezing and/or the heating, wherein said controlling takes the measured physical characteristic and/or physical quantity into account (figs. 5-9), wherein freezing and/or heating the predetermined dose of the product in the receptacle part of the mold comprised using a heater and/or cooler unit comprising a heating element and/or a cooling element [0036] being integrated in a device (2, fig. 1) comprising the mold (4), the heater and/or cooler unit (fig. 1, illustrated but not identified by item number) being in communication with a control unit (16) for controlling said heating element and/or a cooling element, for controlling heat transfer properties of the individual predetermined dose (16, heating and cooling plate illustrated but not identified by item number, fig. 1, [0023]).
Barresi discloses the claimed invention except for providing the predetermined dose contained in a receptacle part of a mold adapted for shaping the predetermined dose of the product. Aoki teaches providing the predetermined dose contained in a receptacle part of a mold adapted for shaping the predetermined dose of the product (figs. 1 and 4) in order to produce a product of standard volume that is easy to remove from the mold. Barresi would benefit equally from producing a product of standard volume that is easy to remove from the mold. It would have been obvious to one of ordinary skill in the art at the time of filing to modify the dryer as disclosed by Barresi with providing the predetermined dose contained in a receptacle part of a mold adapted for shaping the predetermined dose of the product as taught by Aoki in order to produce a product of standard volume that is easy to remove from the mold. 
Barresi most likely but not expressly discloses a heating element and/or a cooling element being integrated in a device and the claimed invention except for expressly reciting a heating element and/or a cooling element being integrated in a device. Boebst teaches a heating element and/or a cooling element being integrated in a device (2, fig. 1) in order to provide an integrated device capable of producing a large batch of freeze dried products. Barresi would benefit equally from providing an integrated device capable of producing a large batch of freeze dried products. It would have been obvious to one of ordinary skill in the art at the time of filing to modify the dryer as disclosed by Barresi with a heating element and/or a cooling element being integrated in a device as taught by Boebst in order to provide an integrated device capable of producing a large batch of freeze dried products. 
Claims 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Barresi in view of Aoki and Boebst as applied to claim 18 above and further in view of Green (US 5,976,577).
Barresi discloses the claimed invention except for said mold is adapted for shaping the predetermined dose such that said predetermined dose of the product forms a tablet when said process has been carried out; wherein said mold is adapted for shaping an orally disintegrating tablet, a muco-adhesive tablet or a multilayer tablet. Green teaches said mold is adapted for shaping the predetermined dose such that said predetermined dose of the product forms a tablet when said process has been carried out (1:51-54); wherein said mold is adapted for shaping an orally disintegrating tablet, a muco-adhesive tablet or a multilayer tablet (1:51-54) in order to provide a product that is easy to dispense and swallow. Barresi would benefit equally from providing a product that is easy to dispense and swallow. It would have been obvious to one of ordinary skill in the art at the time of filing to modify the dryer as disclosed by Barresi with said mold is adapted for shaping the predetermined dose such that said predetermined dose of the product forms a tablet when said process has been carried out; wherein said mold is adapted for shaping an orally disintegrating tablet, a muco-adhesive tablet or a multilayer tablet as taught by Green in order to provide a product that is easy to dispense and swallow. 
Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Barresi in view of Aoki and Boebst as applied to claim 18 above and further in view of Middelbeek (US 2011/0016740).
Barresi discloses the claimed invention except for said heater and/or cooler unit comprises an absorber for absorbing heat radiation. Middelbeek teaches said heater and/or cooler unit comprises an absorber for absorbing heat radiation ([0005], low emissivity surface) in order to increase retention of heat in the drying chamber. Barresi would benefit equally from increasing retention of heat in the drying chamber. It would have been obvious to one of ordinary skill in the art at the time of filing to modify the dryer as disclosed by Barresi with said heater and/or cooler unit comprises an absorber for absorbing heat radiation as taught by Middelbeek in order to increase retention of heat in the drying chamber. 
Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Barresi in view of Aoki and Boebst as applied to claim 18 above and further in view of Rampersad (US 2010/0242301).
Barresi discloses the claimed invention except for said device comprises an ultrasonic vibration generator positioned in contact with the mold or integrated in the mold, wherein said ultrasonic vibration generator is adapted for controlling nucleation of the product by ultrasonification when freezing the predetermined dose. Rampersad teaches said device comprises an ultrasonic vibration generator positioned in contact with the mold or integrated in the mold, wherein said ultrasonic vibration generator is adapted for controlling nucleation of the product by ultrasonification when freezing the predetermined dose [0008] in order to provide greater uniformity from vial to vial. Barresi would benefit equally from providing greater uniformity from vial to vial. It would have been obvious to one of ordinary skill in the art at the time of filing to modify the dryer as disclosed by Barresi with said device comprises an ultrasonic vibration generator positioned in contact with the mold or integrated in the mold, wherein said ultrasonic vibration generator is adapted for controlling nucleation of the product by ultrasonification when freezing the predetermined dose as taught by Rampersad in order to provide greater uniformity from vial to vial. 
Claims 26 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Barresi in view of Aoki and Boebst as applied to claim 18 above and further in view of the Barresi reference.
As for claim 26, Barresi discloses a control unit for controlling a heating and/or cooling element during said drying, freezing and/or lyophilization said process (abstract), and a transmitter (8, fig. 1) and the claimed invention except for expressly disclosing the transmitter and the control unit are integrated in the mold. It would have been obvious to one of ordinary skill in the art at the time of filing to modify the dryer as disclosed by Barresi with the transmitter and the control unit are integrated in the mold since has been held that integrating former prior art elements requires no more than routine skill in the art. In this situation, Barresi does disclose the transmitter (8), the control unit (16) and a mold (4) with the only lacking feature being integration. Please see In re Larson and MPEP 2144.04.
As for claim 27, Barresi discloses a system for freezing, drying and/or freeze-drying at least one predetermined dose of a product, the system comprising: at least one device in accordance with claim 18 (please see rejection of claim 18), wherein the system comprises a control unit (16) for receiving at least one sensor signal (20) from the transmitter (8) of said device and for controlling said heating element and/or said cooling element [0034], in which said controlling takes said at least sensor signal into account [0023]; or a control unit for controlling a heating and/or cooling element during said drying, freezing and/or lyophilization said process (16, [0034]); a cooling element for freezing the at least one predetermined dose of the product when contained in the at least one receptacle part of the mold of the at least one device and/or a heating element for heating the at least one predetermined dose of the product when contained in the at least one receptacle part of the mold of the at least one device ([0034], 4, inside surface of the vial); and a vacuum chamber for exposing the at least one predetermined dose to a low pressure environment while heating the at least one predetermined dose using said heating device to desiccate said at least one predetermined dose (4, fig. 1, each container receives a dose or predetermined amount, [0023], [0034]).
Barresi discloses the claimed invention except for the transmitter and the control unit are integrated in the mold. It would have been obvious to one of ordinary skill in the art at the time of filing to modify the dryer as disclosed by Barresi with the transmitter and the control unit are integrated in the mold since has been held that integrating former prior art elements requires no more than routine skill in the art. In this situation, Barresi does disclose the transmitter (8), the control unit (16) and a mold (4) with the only lacking feature being integration. Please see In re Larson and MPEP 2144.04.
Claims 28 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Barresi in view of Aoki and Boebst as applied to claim 27 above and further in view of Eilenberg (US 3,513,559).
Barresi discloses the claimed invention except for a vacuum lock for inserting the at least one predetermined dose into and/or removing the at least one predetermined dose from the vacuum chamber; wherein said cooling element is integrated in the vacuum lock. Eilenberg teaches a vacuum lock for inserting the at least one predetermined dose into and/or removing the at least one predetermined dose from the vacuum chamber (2, fig. 1, 2:66-72, inserting dose or batch into vacuum chamber); wherein said cooling element is integrated in the vacuum lock (2, 18a, 41, fig. 1) in order to maintain the granulate frozen. Barresi would benefit equally from maintaining the granulate frozen. It would have been obvious to one of ordinary skill in the art at the time of filing to modify the dryer as disclosed by Barresi with a vacuum lock for inserting the at least one predetermined dose into and/or removing the at least one predetermined dose from the vacuum chamber; wherein said cooling element is integrated in the vacuum lock as taught by Eilenberg in order to maintain the granulate frozen to maintain the integrity of the process. 
Claim 30 is rejected under 35 U.S.C. 103 as being unpatentable over Barresi in view of Aoki and Boebst as applied to claim 27 above and further in view of Gregory (US 4,758,598).
Barresi discloses the claimed invention except for said cooling element comprises a tunnel freezer, and wherein said system is adapted for transporting the at least one device containing the at least one predetermined dose in a liquid state through the tunnel freezer such as to freeze the at least one predetermined dose. Gregory teaches said cooling element comprises a tunnel freezer, and wherein said system is adapted for transporting the at least one device containing the at least one predetermined dose in a liquid state through the tunnel freezer such as to freeze the at least one predetermined dose(5:25-27) in order to produce articles with minimum sublimation times. Barresi would benefit equally from producing articles with minimum sublimation times. It would have been obvious to one of ordinary skill in the art at the time of filing to modify the dryer as disclosed by Barresi with said cooling element comprises a tunnel freezer, and wherein said system is adapted for transporting the at least one device containing the at least one predetermined dose in a liquid state through the tunnel freezer such as to freeze the at least one predetermined dose as taught by Gregory in order to produce articles with minimum sublimation times. 
Claim 31 is rejected under 35 U.S.C. 103 as being unpatentable over Barresi in view of Aoki and Boebst as applied to claim 27 above and further in view of Delaveau (US 2019/0145705).
Barresi discloses the claimed invention except for said vacuum chamber is a cylindrical chamber, and wherein said vacuum lock forms a segment of said cylindrical chamber or wherein said vacuum lock is connected to a segment of the cylindrical chamber. Delaveau teaches said vacuum chamber is a cylindrical chamber (5, fig. 1), and wherein said vacuum lock forms a segment of said cylindrical chamber or wherein said vacuum lock is connected to a segment of the cylindrical chamber (4, 5, fig. 1, connected to a segment of the chamber) in order to maintain the integrity of the process vacuum pressure. Barresi would benefit equally from maintaining the integrity of the process vacuum pressure. It would have been obvious to one of ordinary skill in the art at the time of filing to modify the dryer as disclosed by Barresi with said vacuum chamber is a cylindrical chamber, and wherein said vacuum lock forms a segment of said cylindrical chamber or wherein said vacuum lock is connected to a segment of the cylindrical chamber as taught by Delaveau in order to maintain the integrity of the process vacuum pressure. 
Claim 33 is rejected under 35 U.S.C. 103 as being unpatentable over Barresi in view of Aoki and Boebst as applied to claim 27 above and further in view of Farrington (US 4,915,897).
Barresi discloses the claimed invention except for a conveyance mechanism for transporting a plurality of devices, said conveyance mechanism forming a loop such as to transport the plurality of devices along a closed loop trajectory. Farrington teaches a conveyance mechanism for transporting a plurality of devices, said conveyance mechanism forming a loop such as to transport the plurality of devices along a closed loop trajectory (10:7-12) in order to eliminate the need to remove and reinstall forms for every rotation of the conveyor. Barresi would benefit equally from eliminating the need to remove and reinstall forms for every rotation of the conveyor. It would have been obvious to one of ordinary skill in the art at the time of filing to modify the dryer as disclosed by Barresi with a conveyance mechanism for transporting a plurality of devices, said conveyance mechanism forming a loop such as to transport the plurality of devices along a closed loop trajectory as taught by Farrington in order to eliminate the need to remove and reinstall forms for every rotation of the conveyor. 

Allowable Subject Matter
Claim 32 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Reasons for Allowance
Claim 32 includes allowable subject matter because prior art could not be found to disclose a vacuum chamber is adapted for rotating over said stationary surface or wherein said rotatable surface is adapted for rotating in or underneath the vacuum chamber, and wherein said system is adapted for loading the at least one device in the vacuum chamber by placing the at least one device on the stationary surface or on the rotatable surface via said vacuum lock with all of the limitations of claims 18, 27 and 31. Examiner notes a limited number of rotating lyophilization vacuum chambers. Of those that do, none disclose a rotating chamber over a stationary surface for loading a device into a vacuum chamber.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN PATRICK MCCORMACK whose telephone number is (571)270-7472. The examiner can normally be reached M-F, 7:30-2:00 PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edelmira Bosques can be reached on 571-270-5614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN P MCCORMACK/Primary Examiner, Art Unit 3762